Appeal of ALBERT D. HEWINSON.Hewinson v. CommissionerDocket No. 1549.United States Board of Tax Appeals1 B.T.A. 1080; 1925 BTA LEXIS 2676; April 29, 1925, decided Submitted April 1, 1925.  *2676 Robert A. Littleton, Esq., for the Commissioner.  *1080  Before STERNHAGEN, TRAMMELL, and PHILLIPS.  The amount of deficiency asserted and in controversy is $35.58, income tax for the year 1923.  FINDINGS OF FACT.  The taxpayer is a citizen of the United States, but is domiciled in the Dominion of Canada.  He kept his books on a cash receipts and disbursements basis.  In April, 1924, he paid the Dominion of Canada the sum of $43.20, income tax due for the year 1923.  The *1081  Commissioner refused to allow this payment as a credit for the year 1923.  DECISION.  The determination of the Commissioner is approved, in accordance with section 222(a)(1), Revenue Act of 1921.